Exhibit 4.5 TRIPARTITE AGREEMENT UNSECURED DEBT Tribune Company, Issuer Citibank, N.A., Previous Trustee INSTRUMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (the “Agreement”) entered into as of the 1st day of August, 2008, among, Tribune Company, a corporation duly organized and existing under the laws of the State of Delaware (the “Issuer”), Citibank, N.A., a national banking association duly organized and existing under the laws of the United States of America (“Citibank”), and Deutsche Bank Trust Company Americas, a New York banking corporation (“DBTCA”). W I T N E S S E T
